DETAILED ACTION
This is in response to applicant's communication filed on 06/11/2022, wherein:
Claim 1 is pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 8761814 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped as presented below.


Claim 1: A method for decoding paging information at a terminal in a wireless communication system, the method comprising: 
receiving a control channel (claim 1 - “receiving a physical layer frame comprising a control channel and a radio resource channel, when paging information is generated at a base station”); 
detecting an identifier indicating existence of a paging information in the control channel (claim 1 - “detecting an identifier for notifying existence of the paging channel, the identifier being transmitted through the control channel”); 
detecting a radio resource allocation information indicating a paging channel (PCH) in the control channel (claim 1 - “detecting radio resource allocation information for the paging channel in the control channel”); and 
decoding the paging information based on the radio resource allocation information in a downlink shared channel (claim 1 - “decoding the paging information on the paging channel indicated by the radio resource allocation information, when paging information is not generated at the base station, the downlink shared channel is mapped into the radio resource channel, wherein the paging channel and the downlink shared channel are transport channels, and the control channel and the radio resource channel are physical channels”), wherein the identifier is used by reserving and allocating a part of scheduling identifiers (claim 1 - “wherein the identifier is used by reserving and allocating a part of scheduling identifiers”).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9155066 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped as presented below.

Claim 1: A method for decoding paging information at a terminal in a wireless communication system, the method comprising: 
receiving a control channel (claim 1 - “receiving a control channel and a downlink shared channel”); 
detecting an identifier indicating existence of a paging information in the control channel (claim 1 - “detecting an identifier indicating existence of a paging information in the downlink shared channel, the identifier is transmitted on the control channel”); 
detecting a radio resource allocation information indicating a paging channel (PCH) in the control channel (claim 1 - “when the identifier is detected, detecting a radio resource allocation information indicating radio resource to which the paging information is allocated, the radio resource allocation information is transmitted on the control channel”); and 
decoding the paging information based on the radio resource allocation information in a downlink shared channel, wherein the identifier is used by reserving and allocating a part of scheduling identifiers (claim 1 - “wherein the identifier is used by reserving and allocating, a part of scheduling identifiers”).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. US 10231211 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped as presented below.

Claim 1: A method for decoding paging information at a terminal in a wireless communication system, the method comprising: 
receiving a control channel (claim 1 - “receiving, at the user equipment, first information through a control channel in a subframe, wherein the subframe comprises the control channel and a shared channel and at least a portion of the first information indicates physical layer radio resources”); 
detecting an identifier indicating existence of a paging information in the control channel (claim 1 - “determining, at the user equipment, that an identifier is used in the first information, wherein the identifier indicates that the paging information is transmitted through the shared channel in the subframe”); 
detecting a radio resource allocation information indicating a paging channel (PCH) in the control channel; and decoding the paging information based on the radio resource allocation information in a downlink shared channel (claim 1 - “obtaining, without determining whether or not the paging information is intended for the user equipment, the paging information transmitted through the shared channel in the subframe in response to the identifier being used in the first information, wherein the paging information is obtained based on the physical layer radio resources indicated by the portion of the first information”), wherein the identifier is used by reserving and allocating a part of scheduling identifiers (claim 2 - “wherein the identifier is one of a plurality of RNTIs (radio network temporary identifiers”).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of U.S. Patent No. US 11076383 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped as presented below.

Claim 1: A method for decoding paging information at a terminal in a wireless communication system, the method comprising: 
receiving a control channel (“receiving, at a user equipment, at least a part of a frame, wherein (a) the frame consists of a plurality of transmission time intervals (TTI) including a first TTI, (b) the first TTI comprises a control channel and a shared channel”); 
detecting an identifier indicating existence of a paging information in the control channel (claim 1 – “determining, at the user equipment, that an identifier is used in the first information” and claim 8 - “the identifier has a predetermined value which indicates an existence of the paging information in a corresponding TTI”); 
detecting a radio resource allocation information indicating a paging channel (PCH) in the control channel; and decoding the paging information based on the radio resource allocation information in a downlink shared channel (claim 1 - “wherein …(b) the paging information is obtained based on the physical layer radio resources identified by the portion of the first information”), wherein the identifier is used by reserving and allocating a part of scheduling identifiers (claim 3 – “wherein the identifier is used by reserving and allocating a part of scheduling identifiers”).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of U.S. Patent No. US 11395258 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped as presented below.

Claim 1: A method for decoding paging information at a terminal in a wireless communication system, the method comprising: 
receiving a control channel; detecting an identifier indicating existence of a paging information in the control channel (claim 1 - “receiving, at a user equipment, at least a part of a frame, wherein the frame consists of a plurality of transmission time intervals (TTI) including a first TTI, sequentially arranged in time, the first TTI comprises a control channel and a shared channel, and the control channel carries first information”); 
detecting a radio resource allocation information indicating a paging channel (PCH) in the control channel; and decoding the paging information based on the radio resource allocation information in a downlink shared channel (claim 1- “obtaining, at the user equipment, paging information, transmitted through the shared channel in the first TTI, based on physical layer radio resources identified by a portion of the first information”), wherein the identifier is used by reserving and allocating a part of scheduling identifiers (claim 3 – “3. The method of claim 2, wherein the identifier is used by reserving and allocating a part of scheduling identifiers”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by 3GPP RAN1/RAN2 joint meeting on LTE R2-060988, "PCH mapping and paging control" (hereafter as “3GPP”).

Regarding claim 1, 3GPP discloses a method for decoding paging information at a terminal in a wireless communication system, the method comprising: 
receiving a control channel (section 1 – discloses UE listen to the paging indicator in downlink shared control channel DSCCH; section 2 fig. 2 discloses UE monitoring DSCCH); 
detecting an identifier indicating existence of a paging information in the control channel (section 1 – discloses UE listen to the paging indicator in downlink shared control channel DSCCH; Section 3 – Fig. 2 discloses UE read PI-ID and paging indicator which is the PI-ID on control channel DSCCH); 
detecting a radio resource allocation information indicating a paging channel (PCH) in the control channel (Section 1 discloses the PCH is mapped on to downlink physical shared channel DPSCH and the scheduling information - resource allocation information - is carried on the downlink shared control channel DSCCH; Section 3 and fig. 2 disclose UE read resource indicating of DPSCH in DSCCH); and 
decoding the paging information based on the radio resource allocation information in a downlink shared channel (Section 3 and Fig. 2 discloses read PCH data in DPSCH - decoding paging message based on scheduling information since scheduling information is obtained from DPSCH in DSCCH), wherein the identifier is used by reserving and allocating a part of scheduling identifiers  (Section 2 discloses the PI-ID is temporary assigned to UE, therefore, the PI-ID is scheduling identifier which is reserved temporarily to mobile device).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643